Citation Nr: 1045253	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-24 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 
1953 to March 1955.  He was born in November 1933.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).

The Board notes that the RO last addressed the merits of this 
claim in a July 2009 Statement of the Case.  Since that time, 
additional evidence has been added to the record which includes 
VA clinical records, an August 2009 VA Compensation and Pension 
(C&P) audiology examination report, and an April 2010 VA C&P 
joints examination report.  The VA clinical records and April 
2010 VA C&P joints examination report clearly contain no relevant 
and material information regarding the hearing loss claim on 
appeal.  The August 2009 VA C&P examination report, while being 
labeled an "audiology" examination, only speaks to the issue of 
service connection for tinnitus.  A review of that report 
reflects no new evidence which could be deemed favorable to the 
hearing loss issue on appeal and, as addressed below, the Board 
does not rely on any evidence in that examination report in the 
present decision.  As a result, the Board finds that RO review of 
this evidence in a Supplemental Statement of the Case is not 
required, because none of that evidence is relevant to the claim 
currently on appeal.  See 38 C.F.R. §§ 19.31, 19.37.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is not shown to 
have been manifested in service, manifested to a compensable 
degree within the first post-service year, and/or causally 
related to service.



CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In the present case, a pre-adjudicatory RO letter dated December 
2008 fully complied with the VCAA content and timing 
requirements.  In this respect, the Veteran was notified of the 
types of evidence needed to substantiate his claim, the relative 
duties on the part of himself and VA in developing his claim, and 
of the downstream criteria for establishing a disability rating 
and effective date of award should service connection be 
established.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained the Veteran's STRs and 
identified VA clinical records.  The Veteran has not identified 
and authorized VA to obtain and private clinical records on his 
behalf.  There is also no showing that any records exist with the 
Social Security Administration which would be relevant to the 
issue on appeal.

VA has also provided the Veteran with examination and obtained 
medical opinion.  The examination report, dated April 2009, 
reflects a thorough examination of the Veteran and the claims 
folder.  The examiner provided a clear opinion based upon 
citation to relevant evidence of record.  Notably, the examiner 
did not even consider the fact that the Veteran has had post-
service noise exposure which clearly appears to be the case based 
upon the credible lay report of the Veteran to a VA audiologist 
in November 2008.  The Board finds no need for the examiner to 
review this past history, as it would clearly tend to further 
diminish any potential relationship between hearing loss and 
service.

The Board further notes the Veterans Benefits Administration 
(VBA) has been revising the adjudication procedures for 
developing hearing loss claims.  For example, a recent Fast 
Letter advised VA personnel that Department of Defense has 
verified lists of military occupational specialties (MOSs) with 
their corresponding probability of hazardous noise exposure.  See 
VBA Fast Letter 10-35 (Sept. 2, 2010).  These types of procedures 
provide more specific criteria for determining whether 
examination is necessary.  In this case, the Veteran's report of 
in-service noise exposures has been conceded and a medical 
examination has been obtained.  As a result, there is no basis to 
remand this case for consideration of streamlined adjudication 
procedures.

The Board further notes that the mere conclusory generalized lay 
statements from the Veteran that an event or illness caused his 
current conditions are insufficient to require VA to provide an 
examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Furthermore, VA has no obligation to provide medical opinion 
pursuant to section 5103A(d) absent competent evidence that a 
claimant's disability or symptoms are associated with service.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  
Therefore, further VA examination is not warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Overall, the Board finds that the evidence of record is 
sufficient to decide the claim on appeal, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating this claim.  As a result, no further notice or 
assistance is required to fulfill VA's duty to assist the Veteran 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss.  
He reports in-service exposure to acoustic trauma which includes 
being in close proximity to propeller engine noise, explosions, 
and small arms fire.  He believes that his noise exposure in 
service has caused his current hearing loss disability.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disease must be shown to be of a chronic nature in 
service, or if not chronic, then seen in service with continuity 
of symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that, in general, service connection requires evidence of (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing Loss, 
Under Secretary for Health, October 4, 1995.

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  Notably, the benefit-of-the-doubt 
doctrine is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, supra, the Court emphasized that, when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, supra, 
at 1377 (layperson is not competent to diagnose a form of 
cancer).  As reflected in the Federal Rules of Evidence 
(Fed.R.Evid.) at Rule 701, lay witness testimony is permissible 
in the form of opinions or inferences when (a) rationally based 
on the perception of the witness and (b) helpful to a clear 
understanding of the witness' testimony or the determination of a 
fact in issue.  Otherwise, in matters involving scientific, 
technical or other specialized knowledge, Fed.R.Evid. 702 
requires that an opinion be provided by a witness qualified as an 
expert by knowledge, skill, experience, training, or education. 

As noted above, the Veteran had active naval service from March 
1953 to March 1955.  In pertinent part, his STRs do not reflect 
any lay or medical evidence of decreased hearing acuity and/or 
acoustic trauma.  His January 1952 enlistment examination, 
February 1953 active duty examination, and March 1955 separation 
examination all reported that the Veteran demonstrated bilateral 
hearing acuity of 15/15 on whispered voice (WV) testing.

The Veteran's separation document, DD Form 214, reflects MOSs as 
a Confidential Yeoman and Airship Squadron TWO.

Overall, the Veteran's STRs provide probative evidence against 
this claim, failing to reflect lay or medical evidence of 
decreased hearing acuity and/or acoustic trauma during service.  
To the contrary, the objective clinical findings found the 
Veteran to have normal hearing acuity on voice whisper testing at 
the time of his separation from service.

Post-service, the Veteran's medical records do not reflect his 
treatment or manifestation of sensorineural hearing loss within 
the first year following his discharge from service.  Thus, 
service connection for sensorineural hearing loss on the basis of 
a chronic disease becoming manifest to a compensable degree 
within the first postservice year is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.

Rather, the first available relevant post-service evidence 
consists of a November 2008 VA audiology consultation, wherein 
the Veteran reported occasional difficulties hearing 
conversations.  At that time, audiology examination diagnosed 
mild to moderate sensorineural hearing loss from 2000 to 4000 Hz 
bilaterally.

Overall, the Veteran's post-service medical records do not 
support the his claim of in-service onset of decreased hearing 
acuity in service.  Notably, the available medical records prior 
to November 2008 do not reflect any lay report of decreased 
hearing acuity.  The multi-year gap between the Veteran's 
discharge from active duty service (1955) and the first 
documented complaint of hearing loss (2008) is not consistent 
with a finding of in-service onset of hearing loss.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

However, given the Veteran's self-report of acoustic/noise trauma 
in service, VA has provided him a medical examination and 
obtained a professional opinion regarding his bilateral hearing 
loss.  

An April 2009 VA C&P audiology examination report reflects the 
Veteran's report of military noise exposure which included 
propeller noise from blimp engines.  He denied any significant 
post-service noise exposure.  He also denied a family history of 
hearing loss or ear pathology.  He said he had trouble 
communicating on a daily basis, often asking people to repeat 
themselves, but he had an "unknown onset" for this problem.  
Following examination and review of the claims folder, the VA 
audiologist diagnosed the Veteran with mild to moderately severe 
sensorineural hearing loss bilaterally.  Noting that the Veteran 
had hearing within normal limits at the time of separation from 
service, the audiologist opined that it was less likely than not 
that the Veteran's hearing loss is related to active duty noise 
exposure.


Additional evidence of record includes a medical article, 
entitled "Say What," which notes that the veteran population in 
general is at risk for noise-induced hearing loss due to frequent 
exposure to loud noise, or even single incidences of "impulse" 
noise exposure such as a single rifle shot that could reach an 
ear-piercing 140 to 170 decibels.  It was noted that hearing loss 
could be inherited and/or result from disease, infection, trauma, 
and/or long-term exposure to harmful noise or drugs.  It was 
further noted that hearing loss affects 1 in 10 Americans, and 
that this figure jumps threefold for those aged 65 and older.

Furthermore, the Veteran has attested to his recollections that 
his hearing acuity began in service, and expressed his personal 
belief that his current bilateral hearing loss disability results 
from in-service noise exposure. 

After a review of all the lay and medical evidence, the Board 
first finds that the weight of the credible evidence demonstrates 
that the Veteran did not experience decreased hearing acuity in 
service or until many years thereafter.  We acknowledge that, in 
support of his claim, the Veteran submitted a December 2008 
statement recalling his difficulties with hearing and 
understanding people, television and phone conversations "SINCE 
BEING IN THE NAVY."  

However, the Veteran's December 2008 statement is not consistent 
with his separation examination which demonstrated no impairment 
of hearing acuity and no lay report of decreased hearing acuity.  
Thus, the clinical findings at the time of the Veteran's 
separation from service are not consistent with the current 
allegations, and provide highly probative evidence against this 
claim.

The Veteran's December 2008 statement is also inconsistent with 
his report to the VA audiologist in April 2009, wherein he was 
unable to recall the onset of his decreased hearing acuity.  
Thus, the Veteran himself has reported an inability to recall 
events which occurred more than five decades before, which 
seriously undermines the reliability and probative value of his 
December 2008 statement.


The Veteran's December 2008 statement is also inconsistent with 
the overall evidentiary record, which fails to disclose any 
complaint of decreased hearing acuity until more than five 
decades following his discharge from active service.  Notably, a 
February 1962 VA C&P examination reflected no significant 
abnormalities of the ears with bilateral hearing acuity of 20/20 
on close voice (CV) testing.  Thus, the lack of treatment prior 
to 2008 and the normal clinical findings in 1962 are not 
consistent with the current allegations, and provide probative 
evidence against this claim.

In addition, the Board notes that the Veteran filed VA 
compensation claims in October 1961, June 1995, August 1998, and 
September 2006, with no mention of hearing difficulty.  The Board 
can discern no reason why the Veteran would not have reported 
hearing loss, and sought VA compensation benefits, if the problem 
had existed at those times.  In this respect, he did demonstrate 
an understanding of how to file a VA disability claim, and sought 
service connection for left wrist and elbow disabilities.  He now 
claims that, since service, he has manifested decreased hearing 
acuity.  In the Board's opinion, the only rational explanation 
for why the Veteran did not file a service connection claim for 
hearing loss at that time is the fact that he did not then 
manifest decreased hearing acuity.

Overall, the Board finds that the Veteran's more recently-
reported history of decreased hearing acuity in service is 
inconsistent with the other lay and medical evidence of record.  
Based upon this accepted factual history, the Board finds that 
the opinion of the April 2009 VA audiologist holds significantly 
greater probative weight than the medical treatise article and 
lay personal opinion in this case.

In this respect, the Board notes that the VA audiologist clearly 
has greater expertise than the Veteran to speak to the issue of 
the onset and etiology of sensorineural hearing loss.  This 
training includes knowledge of the medical treatise principles 
enunciated in the medical article "Say What."  Based on this 
knowledge and the specific facts of this case, with specific 
reference to the clinical finding of normal hearing upon 
separation from service, the VA audiologist found that the 
Veteran's current hearing loss disability is not related to 
service.

On the other hand, the medical treatise article submitted by the 
Veteran speaks to the potential etiologies of hearing loss in 
general.  The probative value of these generic principles pales 
in comparison to the opinion of the April 2009 VA audiologist, 
who is aware of these principles and applied those principles to 
the specific facts to this case.  See generally Sacks v. West, 11 
Vet. App. 314, 317 (1998) (noting that a generic medical treatise 
evidence which does not specifically opine to the particular 
facts of a claimant's case holds little probative value).  
Furthermore, this article notes additional potential etiologies 
for hearing loss, such as age advancing beyond 65 years, which 
may be applicable in this case.

With respect to the Veteran's own statements, the Veteran is 
clearly competent to describe the onset of decreased hearing 
acuity.  However, as found above, his allegations of decreased 
hearing acuity beginning during service are not found to be 
credible.  The Board further notes that the Veteran's denial of 
significant post-service occupational noise exposure to the April 
2009 VA C&P examiner is clearly inconsistent with his prior 
statements of working as a general contractor in construction for 
10-15 years, which included occasional excessive noise exposures 
such as concrete nailing guns.  See VA C&P examination report 
dated January 1996; VA clinical records dated January 2006 and 
November 2008.  This noise exposure only points to an additional 
potential non-service-connected etiology for hearing loss not 
considered by the April 2009 VA audiologist.

Otherwise, the Board finds that VA audiologist clearly has 
greater expertise and training than the Veteran in speaking to 
the medical issue at hand.  Furthermore, the Board places greater 
probative value in the determination of the military examiner in 
1955 who found that the Veteran did not manifest bilateral 
hearing loss disability at the time of separation from service, 
as this examiner also possesses greater expertise and training 
than the Veteran to speak to the issue at hand.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  There is no reasonable 
doubt of material fact to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b).  As a result, the appeal must be denied.


ORDER

Service connection for hearing loss is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


